DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (U.S. 2017/0007982) in view of Menon et al. (U.S. 2012/0034344).  Holbrook et al. teaches a method of constructing a hydrogen storage tank 20 (paragraphs [0076] and [0078]), comprising at least one chamber to store hydrogen atoms (central cavity of 20), integrating a structure 30 within the at least one chamber, sealing the pressure vessel (pressure vessel is sealed to contain contents) and filling the pressure vessel with a plurality of hydrogen atoms (paragraph [0078]).  
Holbrook et al. discloses the claimed invention except for the structure being mycelium. Holbrook et al. teaches that the adsorbent can be from a variety of natural materials (paragraph [0044]). 
Wherein at least one of the plurality of hydrogen atoms from an attachment with the mycelium structure which would inherently happen in the modified method.

Regarding claim 7, the mycelium structure of the modified method conforms to the shape of the at least one chamber because it cannot expand beyond the walls of the chamber.

Regarding claim 8, Holbrook et al. discloses the claimed method except for the mycelium structure having a surface area of at least 800 m2/m3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Holbrook et al. with the mycelium structure having a surface area of at least 800 m2/m3, in order to store a desired amount of mycelium in the bioreactor and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 9 and 10, filling the pressure vessel with the plurality of hydrogen atoms through at least one inlet, as typical pressure vessels have an inlet/outlet to access the cavity.

Regarding claim 12, the mycelium structure inherently comprises a plurality of pathways.



Regarding claim 16, the pressure vessel is metalized (paragraph [0076]).

Regarding claim 17, the pressure may be less than 300 psi (paragraph [0076]).

Regarding claim 19,  the modified pressure vessel is capable of being incorporated into a vehicle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (U.S. 2017/0007982) in view of Menon et al. (U.S. 2012/0034344), as applied to claim 10 above, and further in view of Kim (U.S. 2017/0043291).  The modified vessel of Holbrook et al. discloses the claimed invention except for inhibitor.  Kim teaches that it is known to provide a vessel in an inhibitor (see element 200). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified vessel of Holbrook et al. with an inhibitor, as taught by Kim et al., in order to filter the gas.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holbrook et al. (U.S. 2017/0007982) in view of Menon et al. (U.S. 2012/0034344), as applied to claim 1 above, and further in view of Wang (U.S. 2006/0163752).  The modified vessel of Holbrook et al. discloses the claimed invention except for compartments.  Wang teaches that it is known to provide multiple chambers in a container (see figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified vessel of Holbrook et al. with separate compartments, as taught by Wang, in order to store the hydrogen more safely.
Allowable Subject Matter
Claims 2-6, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the means of storing gas.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NIKI M ELOSHWAY/Examiner, Art Unit 3736